                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEO LY                                              :
                                                    :       CIVIL ACTION
               v.                                   :
                                                    :       NO. 19-1239
UNIVERSAL PROPERTY & CASUALTY                       :
INSURANCE COMPANY                                   :


                                           ORDER


       AND NOW, this 7th day of May 2021, upon consideration of Defendant’s Motion for

Partial Summary Judgment (ECF No. 50), Plaintiff’s Motion for Partial Summary Judgment

(ECF No. 52), and all documents submitted in support thereof and in opposition thereto, it is

ORDERED as follows:

       1. Defendant’s Motion for Partial Summary Judgment (ECF No. 50) is GRANTED; and

       2. Plaintiff’s Motion for Partial Summary Judgment is DENIED.

       IT IS SO ORDERED.

                                                    BY THE COURT:



                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
